DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Non-Final Rejection on the merits of this application. Claims 1, 3-6, 8, 10-13, 15, and 17-25 are rejected and currently pending, as discussed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2022 has been entered.
 
Response to Arguments
Applicant's arguments with respect to the 35 U.S.C. 101 rejections of Claims 1, 3-6, 8, 10-13, 15, and 17-23 have been fully considered but they are not persuasive. 
Under Broadest Reasonable Interpretation, the limitation of “generating… a platoon plan” is considered a mental process. While Applicant’s embodiment of the claims may be too complex to be practically performed in the human mind, this complexity must be reflected in the claim language in order to avoid being considered an abstract idea directed to a mental process. 
Additionally, the practical application needed cannot come from the abstract idea itself. The improvements in energy efficiency cannot provide the practical application itself, as it is from the step of “generating…a platooning plan”, which is directed to an abstract idea.
Applicant’s arguments with respect to the rejection(s) of claim(s) 1, 3-6, 8, 10-13, 15, and 17-25 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further limiting amendments made to the claims, changing the scope of the invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 8, 10-13, 15, and 17-23 rejected under 35 U.S.C. 101 because they are directed to a judicial exception without significantly more.

Regarding Independent Claim 1:
Step 1: Claim 1 is a method claim that recites a platoon matching server that performs the steps of “receiving… a first trip request…”, “determining a first projected efficiency”, “receiving a second trip request…”, “determining a second projected efficiency”, “generating… a platooning plan…”, “providing the first route…”, and “providing…route guidance”. Thus, the claim is directed to a process.
Step 2A Prong 1: Claim 1 recites the step of determining, generating, and determining. This limitation recites an abstract idea which is directed to a mental process.
Step 2A Prong 2: Claim 1 recites the additional steps of receiving, receiving, providing, and providing. These additional steps are no more than mere necessary data gathering and outputting. Additionally, the platoon matching server is recited only as generic computer components in order to perform the abstract idea and amount to no more than mere instructions to apply the abstract idea using general hardware. Accordingly, these additional limitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. Thus, the claim is directed to the abstract idea.
Step 2B: The additional elements in the claim amount to no more than mere necessary data gathering and outputting, the same analysis applies here in this step as discussed above in Step 2A Prong 2. Therefore, independent Claim 1 is ineligible.
Regarding Dependent Claims 3-6 and 21:
Step 1: Claims 3-6 and 21 depend on Claim 1 and include the additional steps of “receiving an indication…” (Claim 6), “generating a revised platooning plan…” (Claim 6), and “providing the revised first route…” (Claim 6). Thus, the claims are directed to a process.
Step 2A Prong 1: Claims 3-6 and 21 depend on Claim 1 and recite the additional limitation of generating. This limitation recites an abstract idea which is directed to a mental process.
Step 2A Prong 2: Claims 3-6 and 21 recite the additional steps of receiving and providing. These additional steps are no more than mere necessary data gathering and outputting. Accordingly, these additional steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. Thus, the claim is directed to the abstract idea.
Step 2B: The additional elements in the claims amount to no more than mere necessary data gathering and outputting, the same analysis applies here in this step as discussed above in Step 2A Prong 2. Therefore, dependent Claims 3-6 and 21 are ineligible.

Regarding Independent Claim 8:
Step 1: Claim 8 is an apparatus claim that includes at least one processor, at least one memory including computer code, the code configured to recite the steps of “receive a first trip request…”, “determine a first projected efficiency…”, “receive a second trip request…”, “determine a second projected efficiency…”, “generate a platooning plan…”, “provide the first route…”, and “provide route guidance” performed by a platoon matching server. Thus, the claim is directed to an apparatus.
Step 2A Prong 1: Claim 8 recites the processor step of determining, determining, generating. This limitation recites an abstract idea which is directed to a mental process.
Step 2A Prong 2: Claim 8 recites the additional steps of receiving, receiving, providing, and providing. These additional steps are no more than mere necessary data gathering and outputting. Accordingly, these additional steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. Additionally, Claim 8 recites the combination of processing circuitry with memory including computer code, and a platoon matching server to perform the steps. This generic processing circuitry is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to the abstract idea.
Step 2B: The additional elements in the claim amount to no more than mere necessary data gathering and outputting, the same analysis applies here in this step as discussed above in Step 2A Prong 2. Therefore, independent Claim 8 is ineligible.
Regarding Dependent Claims 10-13 and 22:
Step 1: Claims 10-13 and 22 depend on Claim 8 and include the additional processor steps of “receive an indication…” (Claim 13), “generate a revised platooning plan…” (Claim 13), and “provide the revised first route…” (Claim 13). Thus, the claims are directed to an apparatus.
Step 2A Prong 1: Claims 10-13 and 22 depend on Claim 8 and recite the additional limitation of generating. This limitation recites an abstract idea which is directed to a mental process.
Step 2A Prong 2: Claims 10-13 and 22 recite the additional steps of receiving and providing. These additional processor steps are no more than mere necessary data gathering and outputting. Accordingly, these additional steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. Thus, the claim is directed to the abstract idea.
Step 2B: The additional elements in the claims amount to no more than mere necessary data gathering and outputting, the same analysis applies here in this step as discussed above in Step 2A Prong 2. Therefore, dependent Claims 10-13 and 22 are ineligible.

Regarding Independent Claim 15:
Step 1: Claim 15 is a product claim that includes at least one non-transitory computer-readable storage medium including computer-executable program code, the code configured to recite the steps of “receive a first trip request…”, “determine a first projected efficiency…”, “receive a second trip request…”, “determine a second projected efficiency…”, “generate a platooning plan…”, “provide the first route…”, and “provide route guidance…”, performed by a platoon matching server. Thus, the claim is directed to a product.
Step 2A Prong 1: Claim 15 recites the step of determining, determining, and generating. This limitation recites an abstract idea which is directed to a mental process.
Step 2A Prong 2: Claim 15 recites the additional steps of receiving, receiving, providing, and providing. These additional steps are no more than mere necessary data gathering and outputting. Accordingly, these additional steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. Additionally, Claim 15 recites the combination of a computer program product including memory and computer code, alone with a platoon matching server to perform the instructions. This generic processing circuitry is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to the abstract idea.
Step 2B: The additional elements in the claim amount to no more than mere necessary data gathering and outputting, the same analysis applies here in this step as discussed above in Step 2A Prong 2. Therefore, independent Claim 15 is ineligible.
Regarding Dependent Claims 17-20 and 23:
Step 1: Claims 17-20 and 23 depend on Claim 15 and include the additional processor steps of “receive an indication…” (Claim 20), “generate a revised platooning plan…” (Claim 20), and “provide the revised first route…” (Claim 20). Thus, the claims are directed to a product
Step 2A Prong 1: Claims 17-20 and 23 depend on Claim 15 and recite the additional limitation of generating. This limitation recites an abstract idea which is directed to a mental process.
Step 2A Prong 2: Claims 17-20 and 23 recite the additional steps of receiving and providing. These additional processor steps are no more than mere necessary data gathering and outputting. Accordingly, these additional steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. Thus, the claim is directed to the abstract idea.
Step 2B: The additional elements in the claims amount to no more than mere necessary data gathering and outputting, the same analysis applies here in this step as discussed above in Step 2A Prong 2. Therefore, dependent Claims 17-20 and 23 are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8, 10-13, 15, and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180356238 A1, filed 06/07/2017, hereinafter "Berlingerio", over US 20200300649 A1, filed 07/18/2019 with an effective priority date of 03/20/2019, hereinafter "Kim", and US 20170115666 A1, filed 01/03/2017, hereinafter “Kolhouse”.

Regarding Claim 1, Berlingerio teaches a method comprising: ([0079] and figure 8)
receiving, by a platoon matching server, (see at least figure 1, computer system server 12) a first trip request ([0080] and figure 8, step 804, wherein a first set of route parameters is received) including a first vehicle identification ([0080], wherein the received parameters are associated with a user or computing device of the vehicle), a first trip origin ([0080], wherein the received parameter is a starting point or initial location), and a first trip destination ([0080], wherein the received parameter is a finishing point or destination); 
receiving, by a platoon matching server, a second trip request ([0080] and figure 8, step 806, wherein a second set of route parameters is received) including a second vehicle identification ([0080], wherein each set of received parameters is associated with a vehicle), a second trip origin ([0080], wherein the received parameter is a starting point or initial location), and a second trip destination ([0080], wherein the received parameter is a finishing point or destination); 
wherein the first trip origin is different from the second trip origin, and wherein the first trip destination is different from the second trip destination; ([0075] and figure 6, wherein the received routes 624, 626, and 628 all have different origins and destinations)
generating, by a platoon matching server, a platooning plan that includes a first route associated with the first vehicle identification and a second route associated with the second vehicle identification, ([0083] and figure 8, step 808, wherein a first route and second route are determined based on the received route parameters)
wherein the first route and the second route overlap for at least a portion of the respective route, ([0083], wherein the first route and second route both comprise a shared portion that may overlap)
wherein at least one of the first route and the second route are generated with an influence from the other of the first route and the second route ([0081], wherein the first and second routes are generation to maximize the time that the vehicles are spent platooning. Therefore, each route must be generated under the influence of the other route to maximize platooning time)
Berlingerio does not teach: 
determining a first projected efficiency of a first vehicle associated with the first vehicle identification along a direct route between the first trip origin and the first trip destination;
determining a second projected efficiency of a second vehicle associated with the second vehicle identification along a direct route between the second trip origin and the second trip destination;
based on a cumulative projected platoon efficiency, 
wherein a first route projected efficiency of the first vehicle along the first route is below the first projected efficiency, 
wherein a second projected efficiency of the second vehicle along the second route is above the second projected efficiency, 
and wherein the cumulative projected platoon efficiency of the first vehicle along the first route and the second vehicle along the second route is greater than a cumulative projected efficiency of the first projected efficiency and the second projected efficiency; 
providing, by a platoon matching server, the first route to a vehicle associated with the first vehicle identification 
and the second route to a vehicle associated with the second vehicle identification.
and providing, by the platoon matching exchange server, route guidance to the first vehicle along the first route and to the second vehicle along the second route, 
Kolhouse teaches:
determining a first projected efficiency of a first vehicle associated with the first vehicle identification along a direct route between the first trip origin and the first trip destination; (see at least [0035] and figure 3b, step 138, wherein a fuel consumption (projected efficiency) is determined for a host vehicle (first vehicle associated with the first vehicle identification), and see at least [0079]-[0084], wherein during fuel consumption analysis, the system cost (fuel efficiency of first and second vehicle) is first determined without any adjustments (when the first and second vehicle are on their own individual routes without being paired))
determining a second projected efficiency of a second vehicle associated with the second vehicle identification along a direct route between the second trip origin and the second trip destination; (see at least [0038] and figure 3d, step 170, wherein a fuel consumption (projected efficiency) is determined for a parasitic vehicle (second vehicle associated with the second vehicle identification), and see at least [0079]-[0084], wherein during fuel consumption analysis, the system cost (fuel efficiency of first and second vehicle) is first determined without any adjustments (when the first and second vehicle are on their own individual routes without being paired))
based on a cumulative projected platoon efficiency, (see at least [0064] and figure 4, step 206-208, wherein the platoon matching plans are generated based on cost benefits in terms of fuel consumption, and see at least [0079]-[0084], wherein the cost benefits in terms of fuel consumption are determined as a system fuel cost for potential combinations of vehicle pairings, or cumulative projected platoon efficiency)
wherein a first route projected efficiency of the first vehicle along the first route is below the first projected efficiency, (see at least [0068], where one vehicle increases its cost, or decreases its projected efficiency, during the platooning matchup, meaning the first route projected efficiency of the first vehicle along the first route is below the first projected efficiency)
wherein a second projected efficiency of the second vehicle along the second route is above the second projected efficiency, (see at least [0181], wherein when generating the platooning plan, a specific vehicle is specified to decrease costs, or increase its projected efficiency)
and wherein the cumulative projected platoon efficiency of the first vehicle along the first route and the second vehicle along the second route is greater than a cumulative projected efficiency of the first projected efficiency and the second projected efficiency; (see at least [0181], wherein while specific vehicles are specified for efficiency increases, the system-wide (cumulative) projected efficiency is also specified to increase above a threshold during platoon plan generation)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Berlingerio with Kolhouse’s technique of generating platooning plans in view of cumulative and individual projected efficiencies. It would have been obvious to modify because doing so allows for efficient grouping of vehicles for cooperative driving, sharing an aerodynamic load and increasing fuel economy, as recognized by Kolhouse (see at least [0002]-[0005]).
Kim teaches providing, by a platoon matching server, the first route to a vehicle associated with the first vehicle identification ([0074] and figure 3B, step S390, wherein the generated driving route is provided to the first vehicle)
and the second route to a vehicle associated with the second vehicle identification. ([0074] and figure 3B, step s400, wherein the generated driving route is provided to the grouping, or second vehicle)
and providing, by the platoon matching exchange server, route guidance to the first vehicle along the first route and to the second vehicle along the second route, ([0060], wherein the vehicle V receives a route and route guidance towards the platoon, and [0074], wherein the grouping vehicle GV is routed to move to the platoon joining position and [0054], wherein the processor 380 (located on both V and GV vehicles as shown in figures 1-2) is used to provide route guidance for the vehicle’s received route)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the platoon plan generation of Berlingerio and Kolhouse to include the transmission of updated driving routes to each requesting vehicle, as taught by Kim. It would have been obvious to modify because allowing providing each vehicle with the updating platoon plan and corresponding routes would allow drivers to effectively navigate their vehicles into a platoon and follow another vehicle, allowing fatigued drivers to continue traveling while sleeping, as recognized by Kim ([0079]).


Regarding Claim 3, Berlingerio, Kolhouse, and Kim in combination disclose all of the limitations of Claim 1 as discussed above, and Berlingerio additionally teaches wherein the platooning plan comprises a joining location where the first route begins to overlap the second route. ([0077] and figure 7, meeting points 636 and 538, wherein the routes have meeting points where they start to overlap and begin the shared portions).

Regarding Claim 4, Berlingerio, Kolhouse, and Kim in combination disclose all of the limitations of Claim 3 as discussed above, and Berlingerio additionally teaches wherein the platooning plan comprises a departing location where the first route ceases to overlap the second route. ([0077] and figure 7, break up points 640 and 642, wherein the routes have break up points where the shared portion ends and the vehicles travel individually)

Regarding Claim 5, Berlingerio, Kolhouse, and Kim in combination disclose all of the limitations of Claim 3 as discussed above, and Berlingerio additionally teaches wherein the platooning plan comprises a schedule ([0071], wherein a spatio-temporal window is provided for the generated routes)
including a departure time for the first route, a departure time for the second route, ([0071], wherein suggested times for each vehicle to leave at to meet the other vehicle are provided for the first and second routes)
and a joining time, wherein the joining time is a scheduled time of arrival of the first vehicle and the second vehicle at the joining location. ([0084], wherein a meeting time is calculated with the first and second route, estimating when the first user and second use will meet)

Regarding Claim 6, Berlingerio, Kolhouse, and Kim in combination disclose all of the limitations of Claim 1 as discussed above, and Berlingerio additionally teaches receiving, by a platoon matching server, an indication that at least one of the first vehicle and the second vehicle is deviating from the first route or the second route, or a schedule associated with a respective one of the first route or the second route ([0072], wherein one of the vehicles is ahead of or behind schedule while traveling along the generated route)
Berlingerio does not teach generating, by a platoon matching server, a revised platooning plan that includes a first revised route associated with the first vehicle identification and a second revised route associated with the second vehicle identification; 
and providing, by a platoon matching server, the revised first route to the first vehicle and the revised second route to the second vehicle. 
Kim teaches generating a revised platooning plan that includes a first revised route associated with the first vehicle identification and a second revised route associated with the second vehicle identification; ([0071] and figure 3B, step S330, wherein if the system determines that an individual driver is behind schedule, a new route is generated at steps S390-S400, different from the previous individual driving routes)
and providing the revised first route to the first vehicle and the revised second route to the second vehicle. (figure 3B, steps S390-S400, wherein the routes are transmitted to vehicle V and grouping vehicle GV)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the platoon plan generation of Berlingerio, Kolhouse, and Kim to include the transmission of revised driving routes to each requesting vehicle, as taught by Kim. It would have been obvious to modify because allowing providing each vehicle with the updating platoon plan and corresponding routes would allow drivers to effectively navigate their vehicles into a platoon and follow another vehicle, allowing fatigued drivers to continue traveling while sleeping, as recognized by Kim ([0079]).

Regarding Claim 8, Berlingerio teaches an apparatus comprising ([0042] and figure 1)
at least one processor ([0042] and figure 1, processor/processing unit 16)
and at least one memory including computer program code, ([0091] and figure 1, memory 28)
the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: ([0045], wherein memory 28 contains a program that carries out all of the functions of embodiments of the disclosure)
receive, by a platoon matching server, (see at least figure 1, computer system server 12) a first trip request ([0080] and figure 8, step 804, wherein a first set of route parameters is received) including a first vehicle identification ([0080], wherein the received parameters are associated with a user or computing device of the vehicle), a first trip origin ([0080], wherein the received parameter is a starting point or initial location), and a first trip destination ([0080], wherein the received parameter is a finishing point or destination);
receive, by a platoon matching server,  a second trip request ([0080] and figure 8, step 806, wherein a second set of route parameters is received) including a second vehicle identification ([0080], wherein each set of received parameters is associated with a vehicle), a second trip origin ([0080], wherein the received parameter is a starting point or initial location), and a second trip destination ([0080], wherein the received parameter is a finishing point or destination); 
wherein the first trip origin is different from the second trip origin, and wherein the first trip destination is different from the second trip destination; ([0075] and figure 6, wherein the received routes 624, 626, and 628 all have different origins and destinations)
generate, by a platoon matching server, a platooning plan that includes a first route associated with the first vehicle identification and a second route associated with the second vehicle identification, ([0083] and figure 8, step 808, wherein a first route and second route are determined based on the received route parameters)
wherein the first route and the second route overlap for at least a portion of the respective route, ([0083], wherein the first route and second route both comprise a shared portion that may overlap)
wherein at least one of the first route and the second route are generated with an influence from the other of the first route and the second route ([0081], wherein the first and second routes are generation to maximize the time that the vehicles are spent platooning. Therefore, each route must be generated under the influence of the other route to maximize platooning time)
Berlingerio does not teach:
determine a first projected efficiency of a first vehicle associated with the first vehicle identification along a direct route between the first trip origin and the first trip destination;
determine a second projected efficiency of a second vehicle associated with the second vehicle identification along a direct route between the second trip origin and the second trip destination;
based on a cumulative projected platoon efficiency, 
wherein a first route projected efficiency of the first vehicle along the first route is below the first projected efficiency, 
wherein a second projected efficiency of the second vehicle along the second route is above the second projected efficiency, 
and wherein the cumulative projected platoon efficiency of the first vehicle along the first route and the second vehicle along the second route is greater than a cumulative projected efficiency of the first projected efficiency and the second projected efficiency; 
provide, by a platoon matching server, the first route to a vehicle associated with the first vehicle identification 
and the second route to a vehicle associated with the second vehicle identification.
and provide, by the platoon matching exchange server, route guidance to the first vehicle along the first route and to the second vehicle along the second route, 
Kolhouse teaches:
determine a first projected efficiency of a first vehicle associated with the first vehicle identification along a direct route between the first trip origin and the first trip destination; (see at least [0035] and figure 3b, step 138, wherein a fuel consumption (projected efficiency) is determined for a host vehicle (first vehicle associated with the first vehicle identification), and see at least [0079]-[0084], wherein during fuel consumption analysis, the system cost (fuel efficiency of first and second vehicle) is first determined without any adjustments (when the first and second vehicle are on their own individual routes without being paired))
determine a second projected efficiency of a second vehicle associated with the second vehicle identification along a direct route between the second trip origin and the second trip destination; (see at least [0038] and figure 3d, step 170, wherein a fuel consumption (projected efficiency) is determined for a parasitic vehicle (second vehicle associated with the second vehicle identification), and see at least [0079]-[0084], wherein during fuel consumption analysis, the system cost (fuel efficiency of first and second vehicle) is first determined without any adjustments (when the first and second vehicle are on their own individual routes without being paired))
based on a cumulative projected platoon efficiency, (see at least [0064] and figure 4, step 206-208, wherein the platoon matching plans are generated based on cost benefits in terms of fuel consumption, and see at least [0079]-[0084], wherein the cost benefits in terms of fuel consumption are determined as a system fuel cost for potential combinations of vehicle pairings, or cumulative projected platoon efficiency)
wherein a first route projected efficiency of the first vehicle along the first route is below the first projected efficiency, (see at least [0068], where one vehicle increases its cost, or decreases its projected efficiency, during the platooning matchup, meaning the first route projected efficiency of the first vehicle along the first route is below the first projected efficiency)
wherein a second projected efficiency of the second vehicle along the second route is above the second projected efficiency, (see at least [0181], wherein when generating the platooning plan, a specific vehicle is specified to decrease costs, or increase its projected efficiency)
and wherein the cumulative projected platoon efficiency of the first vehicle along the first route and the second vehicle along the second route is greater than a cumulative projected efficiency of the first projected efficiency and the second projected efficiency; (see at least [0181], wherein while specific vehicles are specified for efficiency increases, the system-wide (cumulative) projected efficiency is also specified to increase above a threshold during platoon plan generation)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Berlingerio with Kolhouse’s technique of generating platooning plans in view of cumulative and individual projected efficiencies. It would have been obvious to modify because doing so allows for efficient grouping of vehicles for cooperative driving, sharing an aerodynamic load and increasing fuel economy, as recognized by Kolhouse (see at least [0002]-[0005]).
Kim teaches provide, by a platoon matching server, the first route to a vehicle associated with the first vehicle identification ([0074] and figure 3B, step S390, wherein the generated driving route is provided to the first vehicle)
and the second route to a vehicle associated with the second vehicle identification. ([0074] and figure 3B, step s400, wherein the generated driving route is provided to the grouping, or second vehicle)
and provide, by the platoon matching exchange server, route guidance to the first vehicle along the first route and to the second vehicle along the second route, ([0060], wherein the vehicle V receives a route and route guidance towards the platoon, and [0074], wherein the grouping vehicle GV is routed to move to the platoon joining position and [0054], wherein the processor 380 (located on both V and GV vehicles as shown in figures 1-2) is used to provide route guidance for the vehicle’s received route
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the platoon plan generation of Berlingerio and Kolhouse to include the transmission of updated driving routes to each requesting vehicle, as taught by Kim. It would have been obvious to modify because allowing providing each vehicle with the updating platoon plan and corresponding routes would allow drivers to effectively navigate their vehicles into a platoon and follow another vehicle, allowing fatigued drivers to continue traveling while sleeping, as recognized by Kim ([0079]).

Regarding Claim 10, Berlingerio, Kolhouse, and Kim in combination disclose all of the limitations of Claim 8 as discussed above, and Berlingerio additionally teaches wherein the platooning plan comprises a joining location where the first route begins to overlap the second route. ([0077] and figure 7, meeting points 636 and 538, wherein the routes have meeting points where they start to overlap and begin the shared portions).

Regarding Claim 11, Berlingerio, Kolhouse, and Kim in combination disclose all of the limitations of Claim 10 as discussed above, and Berlingerio additionally teaches wherein the platooning plan comprises a departing location where the first route ceases to overlap the second route. ([0077] and figure 7, break up points 640 and 642, wherein the routes have break up points where the shared portion ends and the vehicles travel individually)

Regarding Claim 12, Berlingerio, Kolhouse, and Kim in combination disclose all of the limitations of Claim 10 as discussed above, and Berlingerio additionally teaches wherein the platooning plan comprises a schedule ([0071], wherein a spatio-temporal window is provided for the generated routes)
including a departure time for the first route, a departure time for the second route, ([0071], wherein suggested times for each vehicle to leave at to meet the other vehicle are provided for the first and second routes)
and a joining time, wherein the joining time is a scheduled time of arrival of the first vehicle and the second vehicle at the joining location. ([0084], wherein a meeting time is calculated with the first and second route, estimating when the first user and second use will meet)

Regarding Claim 13, Berlingerio, Kolhouse, and Kim in combination disclose all of the limitations of Claim 8 as discussed above, and Berlingerio additionally teaches receive, by a platoon matching server, an indication that at least one of the first vehicle and the second vehicle is deviating from the first route or the second route, or a schedule associated with a respective one of the first route or the second route ([0072], wherein one of the vehicles is ahead of or behind schedule while traveling along the generated route)
Berlingerio does not teach generate, by a platoon matching server, a revised platooning plan that includes a first revised route associated with the first vehicle identification and a second revised route associated with the second vehicle identification; 
and provide, by a platoon matching server, the revised first route to the first vehicle and the revised second route to the second vehicle. 
Kim teaches generate, by a platoon matching server, a revised platooning plan that includes a first revised route associated with the first vehicle identification and a second revised route associated with the second vehicle identification; ([0071] and figure 3B, step S330, wherein if the system determines that an individual driver is behind schedule, a new route is generated at steps S390-S400, different from the previous individual driving routes)
and provide, by a platoon matching server, the revised first route to the first vehicle and the revised second route to the second vehicle. (figure 3B, steps S390-S400, wherein the routes are transmitted to vehicle V and grouping vehicle GV)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the platoon plan generation of Berlingerio, Kolhouse, and Kim to include the transmission of revised driving routes to each requesting vehicle, as taught by Kim. It would have been obvious to modify because allowing providing each vehicle with the updating platoon plan and corresponding routes would allow drivers to effectively navigate their vehicles into a platoon and follow another vehicle, allowing fatigued drivers to continue traveling while sleeping, as recognized by Kim ([0079]).

Regarding Claim 15, Berlingerio teaches a computer program product ([0042] and figure 1) comprising 
at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein, the computer-executable program code portions comprising program code instructions to: ([0045], wherein memory 28 contains a program that carries out all of the functions of embodiments of the disclosure)
receive, by a platoon matching server, (see at least figure 1, computer system server 12) a first trip request ([0080] and figure 8, step 804, wherein a first set of route parameters is received) including a first vehicle identification ([0080], wherein the received parameters are associated with a user or computing device of the vehicle), a first trip origin ([0080], wherein the received parameter is a starting point or initial location), and a first trip destination ([0080], wherein the received parameter is a finishing point or destination);
receive, by a platoon matching server, a second trip request ([0080] and figure 8, step 806, wherein a second set of route parameters is received) including a second vehicle identification ([0080], wherein each set of received parameters is associated with a vehicle), a second trip origin ([0080], wherein the received parameter is a starting point or initial location), and a second trip destination ([0080], wherein the received parameter is a finishing point or destination); 
wherein the first trip origin is different from the second trip origin, and wherein the first trip destination is different from the second trip destination; ([0075] and figure 6, wherein the received routes 624, 626, and 628 all have different origins and destinations)
generate, by a platoon matching server, a platooning plan that includes a first route associated with the first vehicle identification and a second route associated with the second vehicle identification, ([0083] and figure 8, step 808, wherein a first route and second route are determined based on the received route parameters)
wherein the first route and the second route overlap for at least a portion of the respective route, ([0083], wherein the first route and second route both comprise a shared portion that may overlap)
wherein at least one of the first route and the second route are generated with an influence from the other of the first route and the second route; ([0081], wherein the first and second routes are generation to maximize the time that the vehicles are spent platooning. Therefore, each route must be generated under the influence of the other route to maximize platooning time)
Berlingerio does not teach 
determine a first projected efficiency of a first vehicle associated with the first vehicle identification along a direct route between the first trip origin and the first trip destination;
determine a second projected efficiency of a second vehicle associated with the second vehicle identification along a direct route between the second trip origin and the second trip destination;
based on a cumulative projected platoon efficiency, 
wherein a first route projected efficiency of the first vehicle along the first route is below the first projected efficiency, 
wherein a second projected efficiency of the second vehicle along the second route is above the second projected efficiency, 
and wherein the cumulative projected platoon efficiency of the first vehicle along the first route and the second vehicle along the second route is greater than a cumulative projected efficiency of the first projected efficiency and the second projected efficiency; 
provide, by a platoon matching server, the first route to a vehicle associated with the first vehicle identification 
and the second route to a vehicle associated with the second vehicle identification.
and provide, by the platoon matching exchange server, route guidance to the first vehicle along the first route and to the second vehicle along the second route, 
wherein a projected efficiency of the first vehicle along the first route is lower than a projected efficiency of the first vehicle along a first direct route between the first trip origin and the first trip destination, 
wherein a projected efficiency of the second vehicle along the second route is higher than a projected efficiency of the second vehicle along a second direct route between the second trip origin and the second trip destination, 
and wherein a cumulative projected efficiency of the first vehicle along the first route and the second vehicle along the second route is higher than a cumulative projected efficiency of the first vehicle along the first direct route and the second vehicle along the second direct route.
Kolhouse teaches:
determine a first projected efficiency of a first vehicle associated with the first vehicle identification along a direct route between the first trip origin and the first trip destination; (see at least [0035] and figure 3b, step 138, wherein a fuel consumption (projected efficiency) is determined for a host vehicle (first vehicle associated with the first vehicle identification), and see at least [0079]-[0084], wherein during fuel consumption analysis, the system cost (fuel efficiency of first and second vehicle) is first determined without any adjustments (when the first and second vehicle are on their own individual routes without being paired))
determine a second projected efficiency of a second vehicle associated with the second vehicle identification along a direct route between the second trip origin and the second trip destination; (see at least [0038] and figure 3d, step 170, wherein a fuel consumption (projected efficiency) is determined for a parasitic vehicle (second vehicle associated with the second vehicle identification), and see at least [0079]-[0084], wherein during fuel consumption analysis, the system cost (fuel efficiency of first and second vehicle) is first determined without any adjustments (when the first and second vehicle are on their own individual routes without being paired))
based on a cumulative projected platoon efficiency, (see at least [0064] and figure 4, step 206-208, wherein the platoon matching plans are generated based on cost benefits in terms of fuel consumption, and see at least [0079]-[0084], wherein the cost benefits in terms of fuel consumption are determined as a system fuel cost for potential combinations of vehicle pairings, or cumulative projected platoon efficiency)
wherein a first route projected efficiency of the first vehicle along the first route is below the first projected efficiency, (see at least [0068], where one vehicle increases its cost, or decreases its projected efficiency, during the platooning matchup, meaning the first route projected efficiency of the first vehicle along the first route is below the first projected efficiency)
wherein a second projected efficiency of the second vehicle along the second route is above the second projected efficiency, (see at least [0181], wherein when generating the platooning plan, a specific vehicle is specified to decrease costs, or increase its projected efficiency)
and wherein the cumulative projected platoon efficiency of the first vehicle along the first route and the second vehicle along the second route is greater than a cumulative projected efficiency of the first projected efficiency and the second projected efficiency; (see at least [0181], wherein while specific vehicles are specified for efficiency increases, the system-wide (cumulative) projected efficiency is also specified to increase above a threshold during platoon plan generation)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Berlingerio with Kolhouse’s technique of generating platooning plans in view of cumulative and individual projected efficiencies. It would have been obvious to modify because doing so allows for efficient grouping of vehicles for cooperative driving, sharing an aerodynamic load and increasing fuel economy, as recognized by Kolhouse (see at least [0002]-[0005]).
Kim teaches provide, by a platoon matching server, the first route to a vehicle associated with the first vehicle identification ([0074] and figure 3B, step S390, wherein the generated driving route is provided to the first vehicle)
and the second route to a vehicle associated with the second vehicle identification. ([0074] and figure 3B, step s400, wherein the generated driving route is provided to the grouping, or second vehicle)
and provide, by the platoon matching exchange server, route guidance to the first vehicle along the first route and to the second vehicle along the second route, ([0060], wherein the vehicle V receives a route and route guidance towards the platoon, and [0074], wherein the grouping vehicle GV is routed to move to the platoon joining position and [0054], wherein the processor 380 (located on both V and GV vehicles as shown in figures 1-2) is used to provide route guidance for the vehicle’s received route
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the platoon plan generation of Berlingerio and Kolhouse to include the transmission of updated driving routes to each requesting vehicle, as taught by Kim. It would have been obvious to modify because allowing providing each vehicle with the updating platoon plan and corresponding routes would allow drivers to effectively navigate their vehicles into a platoon and follow another vehicle, allowing fatigued drivers to continue traveling while sleeping, as recognized by Kim ([0079]).

Regarding Claim 17, Berlingerio, Kolhouse, and Kim in combination disclose all of the limitations of Claim 15 as discussed above, and Berlingerio additionally teaches wherein the platooning plan comprises a joining location where the first route begins to overlap the second route. ([0077] and figure 7, meeting points 636 and 538, wherein the routes have meeting points where they start to overlap and begin the shared portions).

Regarding Claim 18, Berlingerio, Kolhouse, and Kim in combination disclose all of the limitations of Claim 17 as discussed above, and Berlingerio additionally teaches wherein the platooning plan comprises a departing location where the first route ceases to overlap the second route. ([0077] and figure 7, break up points 640 and 642, wherein the routes have break up points where the shared portion ends and the vehicles travel individually)

Regarding Claim 19, Berlingerio, Kolhouse, and Kim in combination disclose all of the limitations of Claim 17 as discussed above, and Berlingerio additionally teaches wherein the platooning plan comprises a schedule ([0071], wherein a spatio-temporal window is provided for the generated routes)
including a departure time for the first route, a departure time for the second route, ([0071], wherein suggested times for each vehicle to leave at to meet the other vehicle are provided for the first and second routes)
and a joining time, wherein the joining time is a scheduled time of arrival of the first vehicle and the second vehicle at the joining location. ([0084], wherein a meeting time is calculated with the first and second route, estimating when the first user and second use will meet)

Regarding Claim 20, Berlingerio, Kolhouse, and Kim in combination disclose all of the limitations of Claim 15 as discussed above, and Berlingerio additionally teaches receive, by a platoon matching server, an indication that at least one of the first vehicle and the second vehicle is deviating from the first route or the second route, or a schedule associated with a respective one of the first route or the second route ([0072], wherein one of the vehicles is ahead of or behind schedule while traveling along the generated route)
Berlingerio does not teach generate, by a platoon matching server, a revised platooning plan that includes a first revised route associated with the first vehicle identification and a second revised route associated with the second vehicle identification; 
and provide, by a platoon matching server, the revised first route to the first vehicle and the revised second route to the second vehicle. 
Kim teaches generate, by a platoon matching server, a revised platooning plan that includes a first revised route associated with the first vehicle identification and a second revised route associated with the second vehicle identification; ([0071] and figure 3B, step S330, wherein if the system determines that an individual driver is behind schedule, a new route is generated at steps S390-S400, different from the previous individual driving routes)
and provide, by a platoon matching server, the revised first route to the first vehicle and the revised second route to the second vehicle. (figure 3B, steps S390-S400, wherein the routes are transmitted to vehicle V and grouping vehicle GV)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the platoon plan generation of Berlingerio to include the transmission of revised driving routes to each requesting vehicle, as taught by Kim. It would have been obvious to modify because allowing providing each vehicle with the updating platoon plan and corresponding routes would allow drivers to effectively navigate their vehicles into a platoon and follow another vehicle, allowing fatigued drivers to continue traveling while sleeping, as recognized by Kim ([0079]).

Regarding Claim 21, Berlingerio, Kolhouse, and Kim in combination disclose all of the limitations of Claim 1 as discussed above, and Berlingerio additionally teaches:
wherein the platooning plan is generated based on acceptable trip parameters for the first vehicle and the second vehicle, (see at least figure 8, steps 804 and 806, and [0080], wherein acceptable trip parameters for the first and second routes are determined)
wherein the acceptable trip parameters comprise waypoints, types of roadways, planned route, planned stops, expected speed, current position, fuel economy, vehicle dynamics properties and preferences regarding a platoon. (see at least [0080]-[0081], wherein the acceptable trip parameters comprise entity type (vehicle, runner, or biker, which reads on types of roadways), a route (planned route), finishing points (planned stops), speed (expected speed), starting points (current position), power characteristics (fuel economy), entity type (vehicle, runner, or biker, which reads on vehicle dynamics properties), and route-sharing preferences (preferences regarding a platoon), and [0062], wherein the parameter s include meeting points and break up points (waypoints))   

Regarding Claim 22, Berlingerio, Kolhouse, and Kim in combination disclose all of the limitations of Claim 8 as discussed above, and Berlingerio additionally teaches:
wherein the platooning plan is generated based on acceptable trip parameters for the first vehicle and the second vehicle, (see at least figure 8, steps 804 and 806, and [0080], wherein acceptable trip parameters for the first and second routes are determined)
wherein the acceptable trip parameters comprise waypoints, types of roadways, planned route, planned stops, expected speed, current position, fuel economy, vehicle dynamics properties and preferences regarding a platoon. (see at least [0080]-[0081], wherein the acceptable trip parameters comprise entity type (vehicle, runner, or biker, which reads on types of roadways), a route (planned route), finishing points (planned stops), speed (expected speed), starting points (current position), power characteristics (fuel economy), entity type (vehicle, runner, or biker, which reads on vehicle dynamics properties), and route-sharing preferences (preferences regarding a platoon), and [0062], wherein the parameter s include meeting points and break up points (waypoints))   

Regarding Claim 23, Berlingerio, Kolhouse, and Kim in combination disclose all of the limitations of Claim 15 as discussed above, and Berlingerio additionally teaches:
wherein the platooning plan is generated based on acceptable trip parameters for the first vehicle and the second vehicle, (see at least figure 8, steps 804 and 806, and [0080], wherein acceptable trip parameters for the first and second routes are determined)
wherein the acceptable trip parameters comprise waypoints, types of roadways, planned route, planned stops, expected speed, current position, fuel economy, vehicle dynamics properties and preferences regarding a platoon. (see at least [0080]-[0081], wherein the acceptable trip parameters comprise entity type (vehicle, runner, or biker, which reads on types of roadways), a route (planned route), finishing points (planned stops), speed (expected speed), starting points (current position), power characteristics (fuel economy), entity type (vehicle, runner, or biker, which reads on vehicle dynamics properties), and route-sharing preferences (preferences regarding a platoon), and [0062], wherein the parameter s include meeting points and break up points (waypoints))   

Regarding Claim 24, Berlingerio, Kolhouse, and Kim in combination disclose all of the limitations of Claim 1 as discussed above, and Berlingerio additionally teaches:
wherein the route guidance comprises a navigational information to follow a route, and information pertaining to platooning (see at least [0084], wherein the information sent to the vehicles includes a rendered route to follow (navigational information), and meeting time for the platoon (information pertaining to platooning))
Berlingerio remains silent on:
wherein the route guidance comprises vehicle control. 
Kim teaches:
wherein the route guidance comprises vehicle control. (see at least [0068], wherein the vehicle is operated to join the platoon, meaning that the platoon server transmits vehicle control to the joining vehicle)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the navigational information and platooning information of Berlingerio, Kolhouse, and Kim to include the transmission of vehicle control, as taught by Kim. It would have been obvious to modify because allowing providing each vehicle with the updating platoon plan and corresponding routes would allow drivers to effectively navigate their vehicles into a platoon and follow another vehicle, allowing fatigued drivers to continue traveling while sleeping, as recognized by Kim ([0079]).

Regarding Claim 25, Berlingerio, Kolhouse, and Kim in combination disclose all of the limitations of Claim 8 as discussed above, and Berlingerio additionally teaches:
wherein the route guidance comprises a navigational information to follow a route, and information pertaining to platooning (see at least [0084], wherein the information sent to the vehicles includes a rendered route to follow (navigational information), and meeting time for the platoon (information pertaining to platooning))
Berlingerio remains silent on:
wherein the route guidance comprises vehicle control. 
Kim teaches:
wherein the route guidance comprises vehicle control. (see at least [0068], wherein the vehicle is operated to join the platoon, meaning that the platoon server transmits vehicle control to the joining vehicle)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the navigational information and platooning information of Berlingerio, Kolhouse, and Kim to include the transmission of vehicle control, as taught by Kim. It would have been obvious to modify because allowing providing each vehicle with the updating platoon plan and corresponding routes would allow drivers to effectively navigate their vehicles into a platoon and follow another vehicle, allowing fatigued drivers to continue traveling while sleeping, as recognized by Kim ([0079]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667